Case: 15-13198   Date Filed: 09/01/2016   Page: 1 of 21


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-13198
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 6:14-cv-00228-RBD-KRS



JENNIFER R. ARNOLD ROGERS,

                                                        Plaintiff - Appellant,


                                    versus


CITY OF ORLANDO, FLORIDA,
a Municipal corporation,
RUDY RODRIGUEZ,
in his individual capacity,

                                                        Defendants - Appellees,

JABIEL M. HERNANDEZ,
in his individual capacity,


                                                        Defendant.
              Case: 15-13198     Date Filed: 09/01/2016   Page: 2 of 21


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                (September 1, 2016)



Before JORDAN, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      This case arises out of attorney Jennifer Arnold-Rogers’s arrest by Orlando

police officer Rudy Rodriguez. Arnold-Rogers sued Rodriguez and the City of

Orlando under 42 U.S.C. § 1983, alleging that the arrest violated her constitutional

rights. She claims that Rodriguez violated her Fourth Amendment rights in two

ways when he arrested her: (1) without probable cause and (2) inside her home

without a warrant. She also contends that the City should be held liable for the

unconstitutional arrest because Rodriguez acted pursuant to a City policy or

custom.

      With respect to Arnold-Rogers’s claim that Rodriguez violated her

constitutional rights by arresting her without probable cause, the district court

granted summary judgment to Rodriguez because the undisputed evidence showed

there was probable cause to arrest Arnold-Rogers. The district court also granted

summary judgment in favor of the City because Arnold-Rodriguez failed to show


                                           2
              Case: 15-13198      Date Filed: 09/01/2016    Page: 3 of 21


that the City had a policy or custom of making warrantless arrests inside citizens’

homes. On appeal, Arnold-Rogers argues that the district court should not have

granted summary judgment on these claims. Because there was probable cause for

the arrest and because there was no evidence that the City had adopted a policy or

custom of conducting warrantless arrests inside homes, we affirm the district

court’s grant of summary judgment to Rodriguez on the probable cause claim and

to the City on the municipal liability claim.

      Arnold-Rogers’s claim that Rodriguez violated her constitutional rights by

arresting her inside her home without a warrant went to trial, where the jury found

that the arrest occurred outside of Arnold-Rogers’s home. The district court

entered judgment in favor of Rodriguez. On appeal, Arnold-Rogers contends that

she is entitled to a new trial because the district court: made erroneous evidentiary

rulings, should have allowed her to reopen her case to cross-examine Rodriguez,

and gave an erroneous jury instruction. Because we conclude that Arnold-Rogers

is not entitled to a new trial, we affirm the district court on this claim as well.




                                            3
               Case: 15-13198         Date Filed: 09/01/2016    Page: 4 of 21


                                 I.      BACKGROUND

       A.     The Arrest

       Rodriguez and another officer, Jabiel Hernandez, responded to a 911 call

placed by Berghuis’s wife, Jessica Wood.1 Berghuis and Wood told the officers

that while Wood was driving with Berghuis as a passenger, they encountered

Arnold-Rogers in her car. Berghuis and Wood reported that Arnold-Rogers

bumped her car into Wood’s vehicle. When Berghuis exited the vehicle to check

for damage, Arnold-Rogers also came out of her vehicle and pushed Berghuis

several times.

       The officers then questioned Arnold-Rogers at her apartment. She denied

touching Berghuis. Hernandez described Arnold-Rogers as belligerent and

intoxicated during the conversation. After the officers reported to Berghuis that

Arnold-Rogers denied anything had happened, he decided to press charges.

       The officers then had Berghuis and Wood prepare sworn statements

describing the incident in more detail. In his statement, Berghuis explained that

Wood was driving when they came upon Arnold-Rogers’s car stopped in a parking

lot. After Wood drove around the car, Arnold-Rogers nudged Wood’s car with her

       1
         Because Arnold-Rogers appeals the district court’s summary judgment rulings that
(1) Rodriguez was entitled to qualified immunity with respect to Arnold-Rogers’s claim that he
arrested her without probable cause and (2) the City was entitled to summary judgment, we view
the evidence related to those claims in the light most favorable to Arnold-Rogers, the non-
movant. See Valderrama v. Rousseau, 780 F.3d 1108, 110 n.1 (11th Cir. 2015). We note that
the material facts regarding these claims are not in dispute.

                                               4
                 Case: 15-13198       Date Filed: 09/01/2016        Page: 5 of 21


vehicle. At that point, Berghuis and Arnold-Rogers exited their vehicles. Arnold-

Rogers then shoved Berghuis while yelling obscenities at him. When Berghuis

tried to return to Wood’s car, Arnold-Rogers followed him. Once Berghuis was

sitting in the car, Arnold-Rogers blocked the car door, reached into the car, and

pushed Berghuis two more times. 2

      After taking the written statements, the officers returned to Arnold-Rogers’s

apartment. Rodriguez claims that he asked—but never ordered—Arnold-Rogers to

come outside, and she voluntarily complied. When Arnold-Rogers came outside,

Berghuis identified her for the officers. Rodriguez then arrested her for burglary

and battery.

       Arnold-Rogers recounts her arrest differently. She claims that when the

officers returned for a second time, Rodriguez ordered her to come out of her

home. When she refused, Rodriguez reached inside, grabbed her arm, and yanked

her outside. Arnold-Rogers claims Rodriguez then slammed her into a banister

before placing her under arrest. Although the parties disagree about whether

Arnold-Rogers voluntarily left her home or whether Rodriguez entered her home to

arrest her, they agree that Officer Rodriguez made a warrantless arrest.

      Arnold-Rogers spent the night in jail. The next day, at her initial

appearance, the state court judge dismissed the burglary charge for lack of

      2
          Wood’s statement set forth a similar description of the incident.

                                                 5
               Case: 15-13198       Date Filed: 09/01/2016       Page: 6 of 21


probable cause. Arnold-Rogers then posted bond and was released from jail. The

State Attorney’s Office declined to prosecute the battery charge.

       B.     Procedural History

       Arnold-Rogers sued Rodriguez and the City in state court.3 She brought

federal claims under 42 U.S.C. § 1983 against Rodriguez and the City alleging

Rodriguez violated her Fourth Amendment rights when he arrested her. She also

brought state law claims against Rodriguez for false arrest and malicious

prosecution as well as a state law claim against the City for false arrest.4 The

defendants removed this case based on federal question jurisdiction.

       After discovery, the defendants moved for summary judgment. With respect

to the § 1983 claim, Rodriguez argued that he was entitled to qualified immunity

because he had probable cause to arrest Arnold-Rogers for battery and burglary.

The City contended it was entitled to summary judgment on the § 1983 claim

because there was no constitutional violation, but even if there was a constitutional




       3
        Arnold-Rogers originally brought claims against Hernandez, the other officer present
when she was arrested, as well. But she voluntarily dismissed the claims against Hernandez.
       4
          Arnold-Rogers also brought a claim against Rodriguez for intentional infliction of
emotional distress. The district court granted summary judgment on the basis that she had failed
to come forward with evidence showing Rodriguez’s conduct was outrageous. Arnold-Rogers
presents no argument on appeal that the district court erred in granting summary judgment on
this claim.

                                               6
                Case: 15-13198        Date Filed: 09/01/2016       Page: 7 of 21


violation Arnold-Rogers failed to establish that Rodriguez had acted pursuant to a

policy or custom of the City. 5

       Arnold-Rogers opposed the summary judgment motion. With respect to the

§ 1983 claim, she put forth two theories of how Rodriguez had violated her Fourth

Amendment rights: (1) by arresting her without probable cause and (2) by entering

her home to make a warrantless arrest when Arnold-Rogers had not consented and

there were no exigent circumstances. She argued that the City was not entitled to

summary judgment because Rodriguez had arrested her pursuant to a City policy

or custom of arresting individuals in their homes without warrants absent exigent

circumstances or consent.6

       The district court granted Rodriguez’s motion in part and the City’s motion

in full. The court explained that as a matter of the law, Rodriguez had probable

cause to arrest Arnold-Rogers for burglary based on Wood and Berghuis’s

statements that Arnold-Rogers had reached into the car and pushed Berghuis

several times all while blocking the car door so that Berghuis could not close it.7

But the court concluded there was a disputed issue of material fact about whether

       5
        The defendants also argued they were entitled to summary judgment on the false arrest
and malicious prosecution state law claims because Rodriguez had probable cause for the arrest.
       6
         Arnold-Rogers also asserted that the defendants were not entitled to summary judgment
on the state law claims for the same reasons.
       7
          Under Florida law, the crime of burglary is defined to include “[e]ntering . . . a
conveyance with the intent to commit an offense therein, unless the . . . defendant is licensed or
invited to enter.” Fla. Stat. § 810.02(1)(b)(1). A motor vehicle is a conveyance. Id.
§ 820.011(3).

                                                 7
              Case: 15-13198     Date Filed: 09/01/2016    Page: 8 of 21


Rodriguez had entered Arnold-Rogers’s home to make the arrest. Because it was

clearly established that an individual has a right to be free from a warrantless arrest

in her home absent consent or exigent circumstances, the court denied Rodriguez

qualified immunity on Arnold-Rogers’s warrantless arrest theory. Accordingly,

the district court granted summary judgment to Rodriguez on the § 1983 claim

with respect to the probable cause theory but not the warrantless arrest theory.

      The district court granted summary judgment to the City on the § 1983 claim

because, even if there was a constitutional violation, Arnold-Rogers had failed to

show that the constitutional violation occurred pursuant to a City policy or custom.

The court granted summary judgment on the state law false arrest and malicious

prosecution claims because Rodriguez had probable cause to arrest Arnold-Rogers.

      The case proceeded to trial to determine whether Rodriguez had entered

Arnold-Rogers’s home and forcibly removed her. After a two-day trial, the jury

found in favor of Rodriguez. The district court then entered final judgments in

favor of the defendants. This is Arnold-Rogers’s appeal.

                        II.    STANDARDS OF REVIEW

      Several standards of review govern this appeal. First, we review the district

court’s grant of summary judgment de novo. Hamilton v. Southland Christian

Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012). We must “draw all inferences

and review[] all evidence in the light most favorable to the non-moving party.” Id.


                                           8
              Case: 15-13198     Date Filed: 09/01/2016   Page: 9 of 21


(alteration in original) (internal quotation marks omitted). Summary judgment is

appropriate when there is “no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      Second, “[w]e review a district court’s evidentiary rulings for abuse of

discretion. Burchfield v. CSX Transp., Inc., 636 F.3d 1330, 1333 (11th Cir. 2011)

(internal quotation marks omitted). But “we will not overturn an evidentiary ruling

unless the moving party establishes a substantial prejudicial effect.” Id. (internal

quotation marks omitted). To satisfy this standard, the moving party must

“demonstrat[e] that the error probably had a substantial influence on the party’s

verdict.” Id. (internal quotation marks omitted).

      Third, we review a district court’s ruling on a motion to reopen evidence for

abuse of discretion. See Lundgren v. McDaniel, 814 F.2d 600, 607 (11th Cir.

1987).

      Fourth, we review jury instructions “de novo to determine whether they

misstate the law or mislead the jury to the prejudice of the objecting party.”

Conroy v. Abraham Chevrolet-Tampa, Inc., 375 F.3d 1228, 1233 (11th Cir. 2004)

(internal quotation marks omitted). If the instructions accurately reflect the law,

“the district court has wide discretion as to the instructions’ style and wording.”

Id. We can grant a new trial based on jury instructions only if “we are left with a

substantial and ineradicable doubt as to whether the jury was properly guided in its


                                          9
               Case: 15-13198       Date Filed: 09/01/2016        Page: 10 of 21


deliberations.” Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189, 1196

(11th Cir. 2004) (internal quotation marks omitted).

                                      III.   ANALYSIS

   A. The District Court’s Partial Grant of Summary Judgment to Rodriguez
      Regarding the Existence of Probable Cause

       Arnold-Rogers argues that the district court erred when it granted summary

judgment to Rodriguez on the basis of qualified immunity with respect to Arnold-

Rogers’s § 1983 claim that Rodriguez violated her Fourth Amendment rights by

arresting her without probable cause. Because Berghuis and Wood’s statements

would cause a reasonably prudent person to believe that Arnold-Rogers had

committed the offense of battery, Rodriguez had probable cause to arrest her.

Thus, the district court properly granted summary judgment. 8


       8
           The district court granted summary judgment on the ground that Rodriguez had
probable cause to arrest Arnold-Rogers for burglary without addressing whether there was
probable cause to arrest her for battery. Nonetheless we may affirm if Rodriguez had probable
cause to arrest for battery because “we may affirm for any reason supported by the record, even
if not relied on by the district court.” Cochran v. U.S. Health Care Financing Admin., 291 F.3d
775, 778 n.3 (11th Cir. 2002). Importantly, if Rodriguez had probable cause to arrest Arnold-
Rogers for battery, he was authorized to make a full custodial arrest and there was no
constitutional violation. See Lee, 284 F.3d at 1196 (“When an officer lawfully arrests an
individual for the commission of a crime, no matter how minor the offense, the officer is entitled
under controlling Supreme Court precedent to effectuate a full custodial arrest.”); United States
v. Saunders, 476 F.2d 5, 7 (5th Cir. 1973) (“When an officer makes an arrest, which is properly
supported by probable cause to arrest for a certain offense, neither his subjective reliance on an
offense for which no probable cause exists nor his verbal announcement of the wrong offense
vitiates the arrest.”).
       Decisions of the former Fifth Circuit rendered prior to close of business on September 30,
1981 are binding on this Court. See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).

                                                10
             Case: 15-13198      Date Filed: 09/01/2016    Page: 11 of 21


      “Title 42 U.S.C. § 1983 provides a cause of action against ‘[e]very person

who, under color of any statute of any State . . . subjects, or causes to be subjected,

any citizen . . . to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws . . . .” Wyatt v. Cole, 504 U.S. 158, 161 (1992)

(alterations in original) (quoting 42 U.S.C. § 1983). But qualified immunity

“offers complete protection for government officials sued in their individual

capacities if their conduct ‘does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Vinyard

v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002) (quoting Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982)). “The purpose of this immunity is to allow government

officials to carry out their discretionary duties without the fear of personal liability

or harassing litigation . . . .” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002).

      To be entitled to qualified immunity, a government official first must prove

that he was acting within the scope of his discretionary authority when the

allegedly wrongful act occurred. Id. Then, the burden shifts to the plaintiff to

show that “(1) the defendant violated a constitutional right, and (2) this right was

clearly established at the time of the alleged violation.” Holloman ex rel.

Holloman v. Harland, 370 F.3d 1252, 1264 (11th Cir. 2004). There is no dispute

here that Rodriguez was acting within his discretionary authority when he arrested




                                           11
               Case: 15-13198       Date Filed: 09/01/2016       Page: 12 of 21


Arnold-Rogers. Accordingly, we must consider whether Rodriguez violated

Arnold-Rogers’s Fourth Amendment rights when he arrested her.

       Under the Fourth Amendment, “[a] warrantless arrest is constitutionally

valid only when there is probable cause to arrest.” Holmes v. Kucynda, 321 F.3d
1069, 1079 (11th Cir. 2003). An officer has probable cause to arrest “if the facts

and circumstances within the officer’s knowledge, of which he or she has

reasonably trustworthy information, would cause a prudent person to believe,

under the circumstances shown, that the suspect has committed, is committing, or

is about to commit an offense.” Williamson v. Mills, 65 F.3d 155, 158 (11th Cir.

1995). 9 Probable cause does not require the same “standard of conclusiveness and

probability as the facts necessary to support a conviction.” Lee, 284 F.3d at 1195

(internal quotation marks omitted). In deciding whether probable cause exists,

arresting officers “are not required to sift through conflicting evidence or resolve

issues of credibility, so long as the totality of the circumstances present a sufficient

basis for believing that an offense has been committed.” Dahl v. Holley, 312 F.3d
1228, 1234 (11th Cir. 2002); see also Rankin v. Evans, 133 F.3d 1425, 1441 (11th

Cir. 1998) (“Generally, an officer is entitled to rely on a victim’s criminal

complaint as support for probable cause.”)

       9
          Arnold-Rogers argues that an officer can rely on a victim’s statement only when “there
are no circumstances that raise doubts on the victim’s veracity.” Appellant’s Br. at 10. We
disagree. We have made clear that in assessing probable cause an officer may rely on evidence
that is “reasonably trustworthy.” Williamson, 65 F.3d at 158.

                                               12
              Case: 15-13198     Date Filed: 09/01/2016     Page: 13 of 21


      “To receive qualified immunity protection, an officer need not have actual

probable cause but only arguable probable cause.” Holmes, 321 F.3d at 1079

(internal quotation marks omitted). “Arguable probable cause exists where

reasonable officers in the same circumstances and possessing the same knowledge

as the Defendant could have believed that probable cause existed to arrest.” Lee,
284 F.3d at 1195 (alteration in original).

      Rodriguez had probable cause to arrest Arnold-Rogers for battery based on

the information he knew at the time of the arrest. Although Arnold-Rogers denied

touching Berghuis, Berghuis and Wood provided Rodriguez with sworn statements

that Arnold-Rogers shoved Berghuis multiple times. Keeping in mind that officers

are not required to resolve credibility issues in deciding whether probable cause

exists, under the totality of the circumstances there was a sufficient basis for a

prudent person to believe that Arnold-Rogers had committed a battery. See Fla.

Stat § 784.03 (“The offense of battery occurs when a person . . . [a]ctually and

intentionally touches or strikes another person against the will of the other . . . .”).

      Arnold-Rogers nonetheless contends that Rodriguez should not have relied

on Berghuis’s and Wood’s statements to establish probable cause. She contends

that a reasonable jury could conclude that Rodriguez should not have relied on

their statements to support probable cause because (1) they delayed reporting the

incident to police; (2) there was no physical evidence, like paint scratches or dents,


                                             13
             Case: 15-13198      Date Filed: 09/01/2016   Page: 14 of 21


to corroborate their claim that Arnold-Rogers hit Wood’s vehicle with her car;

(3) Arnold-Rogers, who was a lawyer, denied touching Berghuis; and (4) Berghuis

had previously been arrested.

      First, Arnold-Rogers asserts that because Berghuis and Wood delayed

reporting the incident, their statements that she shoved Berghuis were

untrustworthy. But there is no evidence that Berghuis and Wood delayed reporting

the incident. Instead, the undisputed evidence reflects that after the incident Wood

immediately called the police.

      Second, Arnold-Rogers argues that although Berghuis and Wood reported to

Rodriguez that she had hit Wood’s car, there were no paint scratches or dents on

either car. But Berghuis and Wood told the officers that Arnold-Rogers tapped

Wood’s vehicle; they never claimed that the collision left behind a paint scratch or

dent. Accordingly, we see no contradiction here.

      Third, Arnold-Rogers claims that because she is a lawyer, after she denied

touching Berghuis Rodriguez should not have relied on Berghuis’s and Wood’s

statements. Underpinning this argument is the assumption that an attorney’s

account of an incident that contradicts the victim’s sworn statement always renders

the victim’s statement insufficiently trustworthy, even if another witness

corroborates the victim’s report. We have held that officers generally may rely on

a victim’s report to support probable cause, see Rankin, 133 F.3d at 1441, and


                                          14
               Case: 15-13198       Date Filed: 09/01/2016       Page: 15 of 21


there is no basis to conclude otherwise simply because Arnold-Rogers is an

attorney.

       Fourth, Arnold-Rogers argues that Rodriguez could not rely on Berghuis’s

statement because ten years before the incident Berghuis had been arrested for

battery. But she has failed to present any evidence showing that Rodriguez was

aware of Berghuis’s arrest. In any event, we cannot agree that a victim’s sworn

statement to law enforcement is not reasonably trustworthy simply because the

victim had been arrested in the past, especially when another witness corroborates

the victim’s statement.

       Having considered Arnold-Rogers’s arguments, we conclude that no

reasonable jury could decide that Wood’s and Berghuis’s statements were not

reasonably trustworthy. Given the totality of the circumstances, Rodriguez had

probable cause to arrest Arnold-Rogers for battery and was authorized to make a

full custodial arrest. Accordingly, Rodriguez was entitled to qualified immunity

with respect to Arnold-Rogers’s claim that he violated her Fourth Amendment

rights by arresting her without probable cause.10



       10
           Because Rodriguez had probable cause to arrest Arnold-Rogers, we also conclude that
the district court did not err in granting summary judgment to Rodriguez on Arnold-Rogers’s
state law claims for false arrest and malicious prosecution. See Von Stein v. Brescher, 904 F.2d
572, 584 (11th Cir. 1990) (explaining that “[u]nder Florida law, probable cause is an affirmative
defense to a claim for false arrest and lack of probable cause is an element that must be
established in a malicious prosecution case.”).

                                               15
               Case: 15-13198     Date Filed: 09/01/2016    Page: 16 of 21


   B. The District Court’s Grant of Summary Judgment to the City on
      Arnold’s § 1983 Claim

         Arnold also asserts that the district court erred by granting summary

judgment to the City on Arnold-Rogers’s § 1983 claim. Again, we discern no

error.

         It is well established that the City “cannot be held liable under § 1983 on a

respondeat superior theory.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691

(1978). Instead, “a plaintiff seeking to impose liability on a municipality under

§ 1983 [must] identify a municipal policy or custom that caused the plaintiff’s

injury.” Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 403 (1997) (internal

quotation marks omitted). Thus, the City “is not automatically liable under section

1983 even if it inadequately trained or supervised its police officers and those

officers violated [Arnold-Rogers’s] constitutional rights.” Gold v. City of Miami,

151 F.3d 1346, 1350 (11th Cir. 1998). Instead, a municipality may be held liable

under § 1983 for failure to train under “limited circumstances.” City of Canton v.

Harris, 489 U.S. 378, 387 (1989). These limited circumstances occur “only where

the municipality inadequately trains or supervises its employees, this failure to

train or supervise is a city policy, and that city policy causes the employees to

violate a citizen’s constitutional rights.” Gold, 151 F.3d at 1350.

         Rodriguez testified in his deposition that he was trained by the City to make

warrantless arrests even when the suspect was in his home and there were no
                                            16
              Case: 15-13198     Date Filed: 09/01/2016    Page: 17 of 21


exigent circumstances. A reasonably jury could conclude that the City

inadequately trained Rodriguez regarding the proper procedures for warrantless

arrests because an officer violates the Fourth Amendment by making a warrantless

arrest of a person in his home absent exigent circumstances or consent. See Payton

v. New York, 445 U.S. 573, 589-90 (1980); McClish v. Nugent, 483 F.3d 1231,

1238 (11th Cir. 2007) (“The Fourth Amendment . . . does not permit an officer to .

. . forcibly remove a citizen from his home [without a warrant] absent an exigency

or consent.”).

      But for the City to be liable, Arnold-Rogers also had to show that the City

adopted a policy of failing to adequately train its officers. And Arnold-Rogers

made no such showing. On appeal, Arnold-Rogers relies on an Orlando Police

Department training bulletin as evidence of a City policy. She points out that the

manual instructed officers that in considering whether there were exigent

circumstances, which would permit an officer to arrest a person inside her home

without a warrant, officers may consider there was probable cause to believe the

suspect committed a crime. But Arnold-Rogers never raised this argument in the

district court, and we will not consider it for the first time on appeal. See Access

Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (“[A]n issue

not raised in the district court and raised for the first time in an appeal will not be

considered by this court.” (internal quotation marks omitted)).


                                           17
             Case: 15-13198      Date Filed: 09/01/2016    Page: 18 of 21


      It is true that a plaintiff may prove a municipality had a policy of inadequate

training “by showing that the municipality’s failure to train evidenced a deliberate

indifference to the right of its inhabitants.” Gold, 151 F.3d at 1350 (internal

quotation marks omitted). A plaintiff establishes deliberate indifference by

showing that the municipality knew of its inadequate training yet “made a

deliberate choice not to take any action.” Id. But Arnold-Rogers points to no

evidence showing that the City was aware of its inadequate training and chose to

take no action. Accordingly, we agree with the district court that Arnold-Rogers

failed to show that her injury was caused by a policy or custom of the City.

   C. Arnold-Rogers’s New Trial Arguments

      After the district granted partial summary judgment, the case proceeded to

trial on Arnold-Rogers’s § 1983 claim that Rodriguez violated her Fourth

Amendment rights by arresting her inside her home without a warrant. Because

Rodriguez never asserted that there were exigent circumstances or that Arnold-

Rogers consented to him entering the home, the sole factual question at trial

regarding liability was whether Rodriguez had entered Arnold-Rogers’s home.

The jury concluded he had not entered her home and returned a verdict in favor of

Rodriguez. Although Arnold-Rogers never filed any post-trial motions in the

district court, she now contends that she is entitled to a new trial because the

district court erred (1) in several evidentiary rulings, (2) by refusing to allow her to


                                           18
               Case: 15-13198        Date Filed: 09/01/2016       Page: 19 of 21


reopen her case, and (3) by instructing the jury that the court had determined there

was probable cause for her arrest.11

       Arnold-Rogers argues that she is entitled to a new trial because the district

court should not have admitted testimony that she had been drinking before her

arrest. Although Arnold-Rogers argues that her consumption of alcoholic

beverages was irrelevant to the case, we disagree. Evidence is relevant if it has

“any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be

without the evidence.” Fed. R. Evid. 401. Evidence that Arnold-Rogers had been

drinking and may have been intoxicated was relevant because it could assist the

jury in assessing the accuracy of Arnold-Rogers’s memory of the incident. And

making such a credibility determination was particularly important in this case

because Arnold-Rogers and Rodriguez provided dramatically different accounts of

the circumstances during the arrest and where it occurred. Accordingly, we cannot




       11
          Rodriguez argues that Arnold-Rogers failed to preserve these issues for appeal because
she never filed a motion for a new trial in the district court. See Appellee’s Br. at 23. “That
argument might have merit if the issue [Arnold-Rogers] failed to raise . . . was a challenge to the
sufficiency of the evidence.” Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1316
(11th Cir. 2003). Because Arnold-Rogers raised each of her challenges at trial and does not
challenge the sufficiency of the evidence, we conclude that she preserved the issues for appeal.
See id.

                                                19
               Case: 15-13198        Date Filed: 09/01/2016        Page: 20 of 21


say that the district court clearly abused its discretion when it admitted evidence

that Arnold-Rogers had been drinking before her arrest.12

       Arnold-Rogers also contends she is entitled to a new trial because the district

court refused to allow her to reopen her case to give her a second opportunity to

cross examine Rodriguez after he presented his case. The district court refused to

reopen the case because Arnold-Rogers had already cross examined Rodriguez and

she failed to show that the second round of cross examination would rebut any

evidence from Rodriguez’s case. We cannot say that this was an abuse of

discretion.

       Arnold-Rogers also asserts that she is entitled to a new trial because the

district court erred when it instructed the jury that the court had determined that

there was cause to arrest her. At trial, Arnold-Rogers objected to this instruction

and instead asked the court give an alternate instruction that it had been determined

that there was probable cause for the arrest. Arnold-Rogers’s argument appears to

       12
          Arnold-Rogers argues she is entitled to a new trial because the district court made two
other evidentiary errors. First, she contends the district court erred by admitting into evidence a
composite exhibit consisting of police records related to the arrest and the written statements
from Berghuis and Wood. But Arnold-Rogers offers no argument how the admission of the
exhibit prejudiced her and thus cannot show that she is entitled to a new trial. See Adams v.
Austal, U.S.A., L.L.C., 754 F.3d 1240, 1259 (11th Cir. 2014).
         Second, she contends that the district court erred when it excluded evidence regarding
Rodriguez’s insurance coverage. Even assuming the district court should have allowed the jury
to hear testimony that Rodriguez had some insurance coverage, we cannot say that the exclusion
of this testimony, which related only to the issue of damages and not where Rodriguez arrested
Arnold-Rogers, was prejudicial. We cannot see how such evidence if admitted would have “had
a substantial influence on the jury’s verdict” that the arrest occurred outside Arnold-Rogers’s
home. Burchfield, 636 F.3d at 1333.

                                                20
             Case: 15-13198      Date Filed: 09/01/2016   Page: 21 of 21


be that the instruction was misleading because the jury should not have been

informed that the court made the determination there was probable cause. But this

instruction was appropriate because after Arnold-Rogers argued to the jury that

there was no probable cause for the arrest, the court needed to clarify for the jury

that probable cause was not at issue. We cannot see how the instruction that the

court made the probable cause determination creates any doubt—let alone a

substantial and ineradicable one—that the jury had been properly guided. See

Cleveland, 369 F.3d at 1186. Accordingly, Arnold-Rogers is not entitled to a new

trial based on the jury instructions.

                                IV.     CONCLUSION

      For the foregoing reasons, we affirm the district court’s judgments in favor

of Rodriguez and the City.

      AFFIRMED.




                                          21